                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:16-cv-00748-RJC-DSC

FELIPE PEREZ PEREZ,                             )
                                                )
              Plaintiff,                        )
                                                )
               v.                               )
                                                )                ORDER
LEON RODRIGUEZ, Director, United                )
States Citizenship and Immigration              )
Services,                                       )
                                                )
              Defendant.                        )

      THIS MATTER comes before the Court following the formal mandate of the

Fourth Circuit Court of Appeals. (Doc. No. 31.)

      On October 28, 2016, Plaintiff filed his Complaint seeking judicial review of

the United States Citizenship and Immigration Services’ (“USCIS”) declination of his

application for special immigration juvenile (“SIJ”) status. (Doc. No. 1.) On April 4,

2017, Plaintiff filed his motion to set aside USCIS’s final action, (Doc. No. 14), and on

May 5, 2017, Defendant filed its motion for summary judgment, (Doc. No. 16).

      On March 7, 2018, the Court denied Plaintiff’s motion to set aside USCIS’s

final action and granted Defendant’s motion for summary judgment. (Doc. No. 21.)

Plaintiff appealed, and on January 29, 2019, a three-judge panel affirmed the Court’s

order by a split decision. Perez v. Cissna, 914 F.3d 846 (4th Cir. 2019). Plaintiff

sought rehearing en banc, and a majority of the Fourth Circuit Court of Appeals

judges in active service voted to grant Plaintiff’s petition. (Doc. No. 28.) On February

10, 2020, the Fourth Circuit Court of Appeals issued its en banc decision reversing



      Case 3:16-cv-00748-RJC-DSC Document 32 Filed 04/29/20 Page 1 of 2
the judgment of this Court and remanding with instructions to grant Plaintiff’s

motion to set aside USCIS’s final action denying him SIJ status. (Doc. No. 29.) The

formal mandate was issued on April 3, 2020. (Doc. No. 31.)

      IT IS THEREFORE ORDERED that Plaintiff’s motion to set aside USCIS’s

final action, (Doc. No. 14), is GRANTED. This matter is hereby REMANDED to the

USCIS for reconsideration of Plaintiff’s application for SIJ status.




                          Signed: April 28, 2020




                                               2

      Case 3:16-cv-00748-RJC-DSC Document 32 Filed 04/29/20 Page 2 of 2
